VAN DUSEN, Circuit Judge
(dissenting) :
If Kesler v. Department of Public Safety, etc., 369 U.S. 153, 82 S.Ct. 807, 7 L.Ed.2d 641 (1962), and Reitz v. Mealey, 314 U.S. 33, 62 S.Ct. 24, 86 L.Ed. 21 (1941), are to be overruled, I believe the Supreme Court of the United States should take such action. The Pennsylvania statute challenged on supremacy clause grounds in this case is substantially similar in wording, operation, and effect to the Utah statute upheld in the face of a similar challenge in Kesler.1 If a businessman such as plaintiff knows that his driving privileges will be lost if he has careless employees who permit careless drivers to drive his *122trucks,2 the Commonwealth of Pennsylvania may legitimately believe that he will be more careful, in selecting such employees and that there will be fewer accidents on its highways. Also, such threatened loss of driving privileges will tend to make the employer more careful when he drives the truck himself.3
I would vacate the October 1, 1969, district court order and remand the case to that court so that a three-judge court may be convened to consider plaintiff’s Fourteenth Amendment contentions, in the event that the plaintiff makes the appropriate further amendment to the Complaint.

. Compare 75 P.S. § 1401 ff. with Utah Code Ann., 1953, Tit. 41, c. 12. See Kesler v. Dept. of Public Safety, etc., 369 U.S. 153, 166 n. 30, 82 S.Ct. 807, 7 L.Ed.2d 641 (1962).


. In Maryland to Use of Ungolo v. Miller, 210 F.Supp. 193 (E.D.Pa.1962), the court noted :
As part of his job Anderson made the trip to Grasonville 15 or 20 times previously. At a time previous to the accident, Anderson had discussed with Miller, his employer, the question of whether or not he could take Someone with him to Grasonville for company. Miller made no comment, but he did not forbid it.


. I cannot agree with the statement in the majority opinion at page 118 that “any driver knows that neither type of statute bears any meaningful relationship to his driving habits or the protection of life and limb.” See Reitz v. Mealey, supra. Also, the denial in the Amended Answer of the allegations of paragraph 9 of the Amended Complaint leaves no factual basis for considering plaintiff as a member of the “urban poor.” See page 120 of the opinion.